Memorandum Opinion
This case involves the continuing controversy over the defend*542ant’s child support obligation. The defendant, who fell in arrears in his child support payments, was ordered to sell his 1981 Corvette sports car and apply the proceeds to the arrearage. Because he failed to obey the court’s order, he was found in contempt and ordered to be incarcerated. The order was stayed pending appeal to this court. We have reviewed the matter and the briefs and find no reversible error.

Affirmed.